Citation Nr: 1336804	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  10-36 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an apportionment of the Veteran's compensation benefits based upon status as the Veteran's spouse.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from September 2966 to July 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The appellant seeks an apportionment of the Veteran's VA compensation benefits on the basis of her status as the Veteran's spouse.  At the time that she filed her claim for an apportionment in April 2008, the appellant was married but legally separated from the Veteran.  The Veteran and the appellant were divorced in December 2010 during the pendency of this claim.

A veteran's benefits may be apportioned if a veteran is not residing with his spouse or children, and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a) (2013).  Upon a divorce from a veteran, the ex-spouse loses her status as a veteran's spouse, including any potential entitlement to an apportionment of his VA disability compensation, effective from the date of their divorce.  See 38 U.S.C.A. § 101(31) (West 2002); 38 C.F.R. §§ 3.1(j), 3.50 (2013).  Thus, the appellant's claim for an apportionment is limited to the time period from which she filed her claim to her divorce from the Veteran on December 22, 2010.

Significantly, a claim for an apportionment is a "contested claim" and is subject to special procedural regulations.  See 38 C.F.R. §§ 19.100, 19.101, 19.102 (2013); see also 38 C.F.R. §§ 20.500-20.504 (2013).  Under applicable criteria, all interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.

Upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties will be furnished with a copy of the statement of the case.  38 C.F.R. § 19.101.  When a Substantive Appeal is filed in a simultaneously contested claim, the content of the Substantive Appeal will be furnished to the other contesting parties to the extent that it contains information that could directly affect the payment or potential payment of the benefit that is the subject of the contested claim.  38 C.F.R. § 19.102.

If a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimants and their representatives, if any, will be notified and afforded an opportunity to be present.  The appellant will be allowed to present opening testimony and argument.  Thereafter, any other contesting party who wishes to do so may present testimony and argument.  The appellant will then be allowed an opportunity to present testimony and argument in rebuttal.  Cross-examination will not be allowed.  38 C.F.R. § 20.713 (2013).

In the present case, the record indicates that the Veteran has not been provided with copies of all of the relevant documents concerning the appellant's claim for an apportionment or notified that a RO hearing was scheduled in this matter in June 2010.  Although the Veteran was provided with an initial notice letter of the appellant's claim and, a copy of the August 2009 decision denying the claim, and a July 2013 supplemental statement of the case, he has not been provided with copies of the appellant's claim, the notice of disagreement, the statement of the case, the substantive appeal, or a February 2013 notice letter requesting a copy of any judgments dated after November 6, 2006, regarding the maintenance and health insurance obligations between the Veteran and the appellant.  Further, although the appellant eventually withdrew her request for a RO hearing, the Veteran was not notified that a hearing was scheduled in this matter in June 2010.  In order to ensure that both the appellant and the Veteran have received proper notice of the apportionment, and to afford the appellant and the Veteran all due process considerations in this appeal, the Board is required to remand this appeal for proper notice and development.

Moreover, it does not appear that the RO has considered all of the evidence submitted by the appellant in support of her claim.  Specifically, she submitted a copy of an April 2008 check from the Defense Finance and Accounting Service (DFAS) which indicates that she received payment based on the Veteran's retirement pay from the Army.  She also submitted a February 2010 notice letter from the DFAS informing her that her payments under the Uniformed Services Former Spouses' Protection Act from the retired/retainer pay for the Veteran was terminated because the Veteran was in a non-pay status.  However, this evidence is not listed in the June 2010 statement of the case or the July 2013 supplemental statement of the case issued in for the appellant's claim and has not been addressed by the RO.  The appellant has not waived the RO's initial consideration of the evidence she submitted regarding her DFAS payments.  Thus, on remand, the RO must review and consider the April 2008 check and February 2010 notice letter from the DFAS and reflect such in a supplemental statement of the case provided to both the appellant and the Veteran.  

In a September 2013 correspondence the Veteran's accredited representative indicated that the Veteran wished to withdraw all issues on appeal.  A review of the claims file does not indicate that there are any appeals pending involving the Veteran other than the present claim for an apportionment.  An appeal can only be withdrawn by an appellant, in writing, and the Veteran, who is a party to this contested claim and who did not initiate the appeal before the Board, cannot withdraw the appeal on the appellant's behalf.  See 38 C.F.R. § 20.204(c) (2013); accordingly, the appeal remains active.

Accordingly, the case is remanded for the following action:

1.  The RO must provide the parties to the claim with a letter notifying each party of the contested claim as to the action taken by the agency of original jurisdiction, the rights and time limits concerning the initiation of the appeal, as well as hearing and representation rights.  38 C.F.R. § 19.101.  The Veteran must also be provided with copies of the appellant's claim, the notice of disagreement, the statement of the case, the substantive appeal, and the February 2013 notice letter requesting a copy of any judgments dated after November 6, 2006, regarding the maintenance and health insurance obligations between the Veteran and the appellant.  Copies of the same must be mailed to the Veteran at his address of record.  The Veteran and his representative must be provided with the appropriate period of time to respond thereto and be afforded an opportunity to request a hearing.  38 C.F.R. §§ 19.101, 19.102; 38 C.F.R. § 20.713.

2.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the appellant's claim on appeal, giving consideration to all evidence of record.  If the benefit sought remains denied, the RO must provide the appellant, the Veteran, and all representatives with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.

No action is required by the appellant or the Veteran until they receive further notice; however, they may present additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


